Case 3:18-cr-00465-MMC Document 69-11 Filed 09/25/19 Page 1 of 45




                    EXHIBIT J
   9/24/2019                 Case 3:18-cr-00465-MMC Document
                                                        About Us69-11      Filed
                                                                | J.P. Morgan     09/25/19 Page 2 of 45
                                                                              Securities




J.P. Morgan About Us




Local expertise. Global resources.
A commitment to Hong Kong.
  Learn more about Local expertise. Global resources. A commitment to Hong Kong. (/country/HK/EN/what-we-do)
                                                                                           In Asia Paciﬁc, we are committed to helping promote economic growth and economic
We launched our business in Hong Kong over 90 years ago,
                                                                                           inclusion through our key philanthropic initiatives in the areas of workforce readiness,
and are today a premier provider of corporate and                                          small business development and ﬁnancial capability. Our investments aim to increase
investment banking, asset management and private                                           the number of quality jobs created for the underserved individuals and communities,
                                                                                           helping small businesses become more sustainable, as well as assisting marginalized
banking services. Local corporations and institutions,                                     people in gaining access to aﬀordable ﬁnancial products so that they can become more
multinationals, governments and private clients rely on                                    ﬁnancially secure. This shared commitment to the community drives our Foundation’s
                                                                                           giving and employee engagement and volunteering activities across the region.
our global strength, local expertise and leadership across
                                                                                           J.P. Morgan is a global leader in ﬁnancial services, oﬀering solutions to the world's most
these lines of business.                                                                   important corporations, governments and institutions in more than 100 countries. As
                                                                                           announced in early 2018, JPMorgan Chase will deploy $1.75 billion in philanthropic
We have operated in Asia Paciﬁc since 1872, and today are present across 17 markets in     capital around the world by 2023. We also lead volunteer service activities for
the region. Local corporations and institutions, multinationals, governments and private   employees in local communities by utilizing our many resources, including those that
clients rely on us for market-leading ﬁnancial services — a conﬁdence bred from our        stem from access to capital, economies of scale, global reach and expertise.
strength and ability to deliver integrated services across the Corporate & Investment
Bank, Asset Management and the Private Bank.




Tech & Innovation




In-Residence
We help the small idea grow to the enterprise level. In-
Residence is the home to the solutions of the future.

Learn more (/country/HK/EN/in-residence)


   https://www.jpmorgan.com/country/HK/EN/about                                                                                                                                  1/3
   9/24/2019                 Case 3:18-cr-00465-MMC Document
                                                        About Us69-11      Filed
                                                                | J.P. Morgan     09/25/19 Page 3 of 45
                                                                              Securities




Quorum™                                                 Tech at Our Firm
Quorum addresses speciﬁc challenges to blockchain       Highlighting the people, programs, and initiatives that
technology adoption within the ﬁnancial industry, and   drive technology and innovation at our ﬁrm
beyond.
                                                        Learn more (/country/HK/EN/technology)
Learn more (/country/HK/EN/Quorum)



Investor Conferences




47th Annual Technology, Media &                         37th Annual J.P. Morgan                                   Upcoming Investor Conferences
Communications Conference                               HEALTHCARE CONFERENCE                                     Our conferences explore market and sector trends.
The annual Technology, Media and Communications         The annual J.P. Morgan Healthcare Conference is the       Learn more
Conference is one of the ﬁrst established and largest   largest and most informative healthcare investment        (/country/HK/EN/jpmorgan/investbk/global/na/usconferenc
sector-focused ﬁnancial conference in the industry.     symposium in the industry.

Learn more                                              Learn more
(https://www.jpmorgan.com/global/events/TMC-            (https://www.jpmorgan.com/healthcareconference)
conference)


Local Commitment




Disclosures                                             Contact Us
Explore (/country/HK/EN/disclosures)                    Explore (/country/HK/EN/contact-us)




   https://www.jpmorgan.com/country/HK/EN/about                                                                                                                       2/3
   9/24/2019                Case 3:18-cr-00465-MMC Document
                                                       About Us69-11      Filed
                                                               | J.P. Morgan     09/25/19 Page 4 of 45
                                                                             Securities

Global Initiatives




Corporate Responsibility                                     JPMorgan Chase Institute
Learn more (/country/HK/EN/corporate-responsibility)         Learn more
                                                             (http://www.jpmorganchase.com/corporate/institute/institute.htm)

Copyright © 2019 JPMorgan Chase & Co. All rights reserved.




   https://www.jpmorgan.com/country/HK/EN/about                                                                                 3/3
9/24/2019             Case 3:18-cr-00465-MMC Document     69-11
                                                 Citi | Asia           FiledKong
                                                             Pacific | Hong   09/25/19 Page 5 of 45




                                                    COUNTRIES AND JURISDICTIONS

Region Info                                                              Hong Kong SAR




About Us > Regions > Asia Paciﬁc > Hong Kong


Citi opened its first office in Hong Kong in 1902 and now serves more than one million clients. Since then, we have become one of the
largest foreign financial institutions in Hong Kong. As the preeminent global financial services company in the world, Citi combines the
expertise and resources of its Institutional Clients Group (ICG) and Global Consumer Banking (GCB), to serve over 1 million client
accounts.
Institutional Clients Group advises companies, financial institutions, governments, non-profit organizations as well as institutional
investors on the best ways to realize their strategic objectives. It offers a broad spectrum of financial services, including capital markets
origination and distribution, trading and hedging of rates and currencies, transaction services, stock connect solutions and financial
advisory expertise in mergers & acquisitions through the following business groups: Corporate & Investment Banking, Markets &
Securities Services, Citi Private Bank, Treasury and Trade Solutions and Citi Commercial Bank. It also offers bespoke wealth
management services to high-net-worth individuals and families with a minimum net worth of US$25 million.
Global Consumer Banking, operated under the Citibank brand, offers a complete range of world-class financial products and services
through its retail branches in Hong Kong. Through different offerings such as Citibanking, Citigold, Citigold Private Client, CitiBusiness
and Citi Credit Cards, Citibank provides a full range of wealth and financial solutions and products to a wide spectrum of clienteles.
Citibank remains one of the key credit card issues in Hong Kong.
Corporate Citizenship has always been embedded in the bank's corporate culture. By contributing through our "knowledge", "funds" and
"people", we aim to make a difference to the community in which we operate. We have through the years supported a portfolio of local
programs focusing on financial education, youth economic opportunities and community development for youth, the disadvantaged, and
on environmental protection for the community. Citi also has a rich culture of volunteerism and the annual Global Community Day has
been a signature volunteering activity for the organization to contribute back to the community in Hong Kong.
Citibank Hong Kong
www.citibank.com.hk




https://www.citigroup.com/citi/about/countries-and-jurisdictions/hong-kong.html                                                                 1/3
9/24/2019     Case 3:18-cr-00465-MMC Document     69-11
                                         Citi | Asia           FiledKong
                                                     Pacific | Hong   09/25/19 Page 6 of 45
For More Information:

Address:
50/F, Champion Tower
3 Garden Road
Central, Hong Kong


Citi Tower, One Bay East
83 Hoi Bun Road, Kwun Tong
Kowloon, Hong Kong


Consumer Bank
Phone: 852-2860 0333


Corporate Bank
Phone: 852-2868 8888
Fax: 852-2523 0949


Investment Bank
Phone: 852-2501 2020
Fax: 852-3018 7740


Citi Private Bank
Phone: +852 2868 8688
Fax: +852 2868 7469




                                                                                                 



     Consumer Businesses


     Institutional Businesses


     Media


     Investors


     About Us


     Stories of Progress


 Terms & Conditions
 Privacy
 Accessibility

https://www.citigroup.com/citi/about/countries-and-jurisdictions/hong-kong.html                           2/3
9/24/2019              Case 3:18-cr-00465-MMC Document     69-11
                                                  Citi | Asia           FiledKong
                                                              Pacific | Hong   09/25/19 Page 7 of 45
 FX Disclosure Notices
 Suppliers
 Ethics Hotline
 Contact Us
 Site Feedback


Copyright © 2019 Citigroup, Inc.




https://www.citigroup.com/citi/about/countries-and-jurisdictions/hong-kong.html                        3/3
   9/24/2019                Case 3:18-cr-00465-MMC Document       69-11
                                                   Asia Pacific Region – WellsFiled  09/25/19 Page 8 of 45
                                                                              Fargo Commercial




Commercial         International Services         International Services for Businesses             Asia Pacific Region



Asia Pacific Region



                                                                                  Tailored solutions for companies and
                                                                                  institutions



We serve
   Middle market companies                                                                                                               Contact us

   Large corporations                                                                                                                      Email us at
                                                                                                                                           internationalconnections
   Financial institutions                                                                                                                  @wellsfargo.com
                                                                                                                                           Call us at
Our services
                                                                                                                                           1-877-593-2468
With offices in major cities across the region, Wells Fargo provides the guidance, support and expertise to help                           (U.S./Canada toll-free)
you manage risk and take advantage of Asia Pacific opportunities. Capabilities include:
                                                                                                                                           Complete our contact form
   Asset management                                                                                                                        Find one of our
   Capital raising and advisory                                                                                                            international locations

   Financing

   Foreign exchange
   Trade finance                                                                                                                         Services around the
                                                                                                                                         world
Working with you in Asia Pacific                                                                                                          Canada

Our teams in Asia Pacific, the U.S., and across the globe work together to deliver tailored solutions and local                           Europe, Middle East, and
relationship management for both your parent and subsidiary locations. We take the time to understand your                                Africa
business and leverage the strength and stability of Wells Fargo to deliver exceptional service to help you                                Latin America
succeed globally.
                                                                                                                                          United States
   Asia Pacific headquarters in Hong Kong
   Wells Fargo branches in Hong Kong, Seoul, Shanghai, Singapore, Taipei, and Tokyo and corporate
   relationship management teams throughout the region

   One of Asia’s largest trade processing operations



Wells Fargo does not have offices outside of the U.S. that provide services to retail or small business customers. For assistance with
your accounts when traveling internationally, refer to our international access codes for phone numbers, or visit our travel resource
center.

Wells Fargo conducts business outside the U.S. through various companies, including subsidiaries and affiliates. All products and
services may not be available in all countries. Each situation needs to be evaluated individually and is subject to local regulatory
requirements.

Mr. Thomas Madden ceased to be the temporary s.72B manager for risk management function under the Hong Kong Banking
Ordinance on August 26, 2019. Mr. Andre De Bakhapouve is appointed as the s.72B manager for risk management function under
the Hong Kong Banking Ordinance on August 26, 2019. Andre is the Regional Chief Risk Officer for the Asia-Pacific region. As part



   https://www.wellsfargo.com/com/international/businesses/apac/                                                                                                      1/2
   9/24/2019               Case 3:18-cr-00465-MMC Document       69-11
                                                  Asia Pacific Region – WellsFiled  09/25/19 Page 9 of 45
                                                                             Fargo Commercial
of his supervision remits, Andre serves as the Chief Risk Officer of Wells Fargo Bank, N.A. Hong Kong Branch (Organized under the
laws of the U.S.A. with limited liability).




© 1999 - 2019 Wells Fargo. All rights reserved. NMLSR ID 399801




   https://www.wellsfargo.com/com/international/businesses/apac/                                                                    2/2
9/24/2019                Case 3:18-cr-00465-MMC     Document
                                             International           69-11
                                                           Locations and       Filed
                                                                         Contacts      09/25/19
                                                                                  – Wells            Page 10 of 45
                                                                                          Fargo Commercial




   Commercial          International Services         International Locations and Contacts



   International Locations and Contacts




   Our local relationship managers work with you to share our global expertise, deliver tailored solutions, and provide exceptional service to help you
   succeed financially in all the markets where you do business.


      Businesses and Corporations                   Consumers and Individuals            Financial Institutions


      Whether your company is importing, exporting, financing a global supply chain, managing currency risk or international payments, developing
      foreign exchange hedging strategies, or expanding operations outside the U.S., Wells Fargo has locations around the world1 to help businesses
      succeed on an international scale.




   1. Wells Fargo does not have offices outside of the U.S. that provide services to retail or small business customers. For assistance with your accounts when traveling
   internationally, refer to our international access codes for phone numbers, or visit our travel resource center.

   Wells Fargo offers foreign exchange hedging products and foreign currency management solutions through Wells Fargo Bank, N.A., which is a swap dealer registered with the
   Commodity Futures Trading Commission and a member of the National Futures Association. This information does not constitute investment advice or a recommendation or
   opinion to enter into any foreign exchange or other transaction.

   Wells Fargo & Company conducts business outside the U.S. through various companies, including duly authorized and regulated subsidiaries and affiliates in Asia, Canada,
   Europe, and Latin America. All products and services may not be available in all countries. Each situation needs to be evaluated individually and is subject to local regulatory
   requirements.

   Wells Fargo Bank, N.A. Member FDIC. Deposits held in non-U.S. branches are not FDIC insured.

            Serving businesses and financial institutions in China.

   LRC-0119




   © 1999 - 2019 Wells Fargo. All rights reserved. NMLSR ID 399801



https://www.wellsfargo.com/com/international/locations/                                                                                                                               1/1
9/24/2019                Case 3:18-cr-00465-MMC Document  69-11
                                                    Goldman          FiledChina
                                                            Sachs | Greater 09/25/19 Page 11 of 45



                                                                                                                         


            /        /     Overview




                                              Goldman Sachs Greater China
                 Goldman Sachs Group Co., Ltd. is the world's leading investment banking, securities and investment
                 management company, providing a range of financial services to a wide range of clients in corporate,
                    financial institutions, government, and individuals. We have long regarded Greater China as an
                   important market. Since the early 1990s, Greater China has been a key area for global business
                 development. Goldman Sachs set up its Asia Pacific regional headquarters in Hong Kong in 1984. In
                1994, it opened representative offices in Beijing and Shanghai, officially entered the Chinese mainland
                                              market, and opened an office in Taiwan in 2000.




                                                                  UNDERSTAND MORE




                                                              Our Opinion
                  Goldman Sachs economists and experts share topics related to the global economy, the Chinese
                                                 market and our business.




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                               1/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 12 of 45



                                                                                                                   


            /      /     Overview




 Dreams + Change | Goldman Sachs Innovation Summit 2019

 The “Building Dreams + Change” Innovation Summit was founded in 2012 and is one of the most successful investment
 banking events held by Goldman Sachs in the United States. In 2019, Goldman Sachs brought the summit to Asia for the
 first time. It was held in Ningbo, China on April 16-18, 2019. It gathered more than 100 entrepreneurs who won the most
 subversive entrepreneurial awards from different industries, advocated and promoted. The growth and development of
 business leaders who challenge the inherent industry landscape and philosophy.

 WATCH THE VIDEO




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                            2/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 13 of 45



                                                                                                                     


            /      /     Overview




 E-sports step into the mainstream

 As one of the fastest growing fans of professional sports, the young global audience of e-sports has surpassed the
 audience of the Major League Baseball, and top players are quickly joining the ranks of millionaires - e-sports has entered
 the mainstream.

 VIEW INFOGRAPHIC




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                            3/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 14 of 45



                                                                                                               


            /      /     Overview




 11 APR 2019


 The advent of the 5G era

 The fifth generation of mobile communication technology 5G has become one of the most popular technology concepts in
 the near future. The Goldman Sachs Research Department expects that 2019 will be the first year of 5G.

 UNDERSTAND MORE




                                                                  READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                         4/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 15 of 45



                                                                                                                


            /      /     Overview




 Careers
 Goldman Sachs is talented and talented. We are convinced that teamwork, teamwork and integrity will create a good
 environment for our employees to create the best results for our customers.


 READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                      5/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 16 of 45



                                                                                                  


            /      /     Overview




 Aw a r d s
 Goldman Sachs Wins Business and Employer/Diversity Awards in Asia


 READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                        6/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 17 of 45



                                                                                                                


            /      /     Overview




 Fulfilling civic duties
 Goldman Sachs and its employees are committed to helping the communities in which we work and live, and to actively
 contribute our ideas, people and resources to the wider society.


 READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                        7/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 18 of 45



                                                                                                             


            /      /     Overview




 帼 帼 voyage venture capital

 Goldman Sachs announced an investment of $500 million to support companies founded, owned or led by women.

 READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                   8/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 19 of 45



                                                                                                                   


            /      /     Overview




 2018 shareholders

 To understand the global changes, market trends, Goldman Sachs performance, Goldman Sachs management philosophy
 and culture, please read the first letter from the Chairman and CEO of Goldman Sachs Su Dejun and the full text of the
 2018 Annual Report

 READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                           9/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 20 of 45



                                                                                                  


            /      /     Overview




 investor

 Learn about our financial information

 READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                        10/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 21 of 45



                                                                                                                      


            /      /     Overview




 media

 At Goldman Sachs, we understand the importance of providing the company and the general public with relevant
 information in real time. In this part of the website, we provide a recent and past press release on Goldman Sachs.

 READ MORE




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                            11/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 22 of 45



                                                                                                                                  


            /      /     Overview




 office

 View our office address and contact information in Greater China

 READ MORE




                          We l c o m e t o p ay a t t e n t i o n t o G o l d m a n S a c h s We C h a t p u b l i c n u m b e r




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                                        12/13
9/24/2019              Case 3:18-cr-00465-MMC Document  69-11
                                                  Goldman          FiledChina
                                                          Sachs | Greater 09/25/19 Page 23 of 45



                                                                                                                       


            /      /     Overview




                                                        BRIEFIN GS
                A weekly email from Goldman Sachs about trends shaping markets, industries and the global economy.




                    Privacy and Cookies         Ad Choices        Terms & Conditions        Security



                    Regulatory Disclosures         Site Map       Login       Mobile View




                                                                                                 © 2019 Goldman Sachs
                                               




https://www.goldmansachs.com/worldwide/greater-china/index.html                                                             13/13
9/24/2019             Case 3:18-cr-00465-MMC Document   69-11
                                               Goldman Sachs       Filed
                                                             | Greater China09/25/19
                                                                             - Office Page 24 of 45

                                                                                                                                                   


                                                                                                                                 BACK TO HOMEPAGE   
        /    /   Overview




                              office
                              Beijing
                              Goldman Sachs (China) Co., Ltd.
                              Beijing Representative Office
                              18/F,
                              Yinglan International Center, No. 7 Financial Street, Xicheng District, Beijing Tel: 86 10 6627
                              3400

                              Beijing Gaohua Securities Co., Ltd.
                              18th Floor,
                              Yinglan International Center, No. 7 Financial Street, Xicheng District , Beijing Tel: 86 10 6627
                              3000

                              Goldman Sachs Gao Hua Securities Co., Ltd.
                              18th Floor,
                              Yinglan International Center, No. 7 Financial Street, Xicheng District , Beijing Tel: 86 10 6627
                              3000




                              Shanghai
                              Goldman Sachs (China) Co., Ltd.
                              Shanghai Representative Office
                              Unit 4701, 4703-4711, 4715-4716, Block B, 8th Century Avenue, China (Shanghai) Pilot Free
                              Trade Zone
                              Tel: + 86 21 2401 8600

                              Beijing Gaohua Securities Co., Ltd.
                              Securities Business Department
                              Unit 4701, 4703-4711, 4715-4716, Block B, No. 8, Century Avenue, China (Shanghai) Pilot Free
                              Trade Zone
                              Tel: + 86 21 2401 8888




                              Shenzhen
                              Beijing Gaohua
                              Securities Co., Ltd. Shenzhen Center 4th Road Securities Business Department
                              Room 02, 03A1, 16th Floor, Kerry Building Plaza, No.1, Center 4th Road, Futian District,
                              Shenzhen, Guangdong, China
                              Phone: + 86 10 6627 3400




                              H o n g Ko n g
                              Goldman Sachs (Asia) LLC Limited
                              Building 68, Cheung Kong Group Centre, 2 Queen's Road Central, Hong Kong
                              Tel: + 852 2978 1000




                              Ta i p e i
                              Goldman Sachs (Asia) Co., Ltd.
                              11th Floor, Office Building
                              , Yuanqi Center, No. 207, Section 2, Dunhua South Road, Daan District , Taipei Tel: +886 2 2730
                              4000
                              Click here to view Taiwan Offerings


https://www.goldmansachs.com/worldwide/greater-china/locations.html                                                                                     1/2
9/24/2019             Case 3:18-cr-00465-MMC Document   69-11
                                               Goldman Sachs       Filed
                                                             | Greater China09/25/19
                                                                             - Office Page 25 of 45

                                                                                                                   
            Privacy and Cookies      Ad Choices     Terms & Conditions        Security

        /    /   Overview

            Regulatory Disclosures       Site Map   Login       Mobile View




                                                                                             © 2019 Goldman Sachs
                                     




https://www.goldmansachs.com/worldwide/greater-china/locations.html                                                     2/2
9/24/2019           Case 3:18-cr-00465-MMC Document
                                           Office Locations69-11     Filed
                                                            in Hong Kong     09/25/19
                                                                         | Morgan Stanley Page 26 of 45




        All Global Offices




      Office Locations in Hong Kong
                                Location & Websites                            Careers   Newsroom




            The Firm's Asia Pacific Headquarters



            30 yrs                                                   #1                      2000+
       Presence in Hong Kong                              Asia Research Team -                      Employees
                                                      Institutional Investor 2015-17



https://www.morganstanley.com/about-us/global-offices/asia-pacific/hong-kong                                    1/5
9/24/2019           Case 3:18-cr-00465-MMC Document
                                           Office Locations69-11     Filed
                                                            in Hong Kong     09/25/19
                                                                         | Morgan Stanley Page 27 of 45

              With a presence in Hong Kong since 1987, the city serves as Morgan
              Stanley's Asia Pacific (ex-Japan) headquarters, as well as the gateway
              for capital raising in China.
                                                                 Read More 




                                                          Location & Websites


      HONG KONG                                            Morgan Stanley China    Octave Notes

      Morgan Stanley                                       Learn more             Learn more   

      Level 46
      International Commerce
      Centre
      1 Austin Road West
      Kowloon
      Hong Kong SAR

      Tel: +852 2848 5200
      Fax: +852 2239 7805




https://www.morganstanley.com/about-us/global-offices/asia-pacific/hong-kong                              2/5
9/24/2019           Case 3:18-cr-00465-MMC Document
                                           Office Locations69-11     Filed
                                                            in Hong Kong     09/25/19
                                                                         | Morgan Stanley Page 28 of 45




                                                                  CAREERS




    STUDENTS & GRADUATES

    Talented, intelligent and passionate people have made Morgan Stanley
    the firm it is today. If you want to work with and learn from the best in
    the business, there's no better place to start.

    Find a program        




    EXPERIENCED PROFESSIONALS

    When you're ready to advance your career, team up with global thought
    leaders, and make a real difference in the world, you're ready to work
    with Morgan Stanley.

    Search for opportunities          




https://www.morganstanley.com/about-us/global-offices/asia-pacific/hong-kong                              3/5
9/24/2019             Case 3:18-cr-00465-MMC Document
                                             Office Locations69-11     Filed
                                                              in Hong Kong     09/25/19
                                                                           | Morgan Stanley Page 29 of 45




                                                              Newsroom
                                                For media inquiries, send email to Media Inquiries


                                                                      Go to newsroom




                                                                                Awards




                                                                                                                                                           
                      EUROMONEY – WORLD’S BEST                                                         INSTITUTIONAL INVESTOR - #1
                       INVESTMENT BANK, ASIA’S                                                            ASIA RESEARCH TEAM
                      BEST BANK FOR ADVISORY &
                        ASIA’S BEST INVESTMENT                                                                           2015-17
                                 BANK

                                         2017




    Morgan Stanley Asia International Limited - Regulatory Disclosures

    In accordance with the Banking (Disclosure) Rules issued by the Hong Kong Monetary Authority, Morgan Stanley Asia International Limited discloses the
    information as follows:



https://www.morganstanley.com/about-us/global-offices/asia-pacific/hong-kong                                                                                    4/5
9/24/2019           Case 3:18-cr-00465-MMC Document
                                           Office Locations69-11     Filed
                                                            in Hong Kong     09/25/19
                                                                         | Morgan Stanley Page 30 of 45
    Year 2019




    View disclosures




https://www.morganstanley.com/about-us/global-offices/asia-pacific/hong-kong                              5/5
9/24/2019           Case 3:18-cr-00465-MMC Bank
                                            Document       69-11
                                                of America Merrill LynchFiled   09/25/19
                                                                         Locations Information Page 31 of 45




                                 Connect with our oﬃces around the world
                          Need help with your Bank of America credit card, loan or consumer banking account?
                                               Visit the main Bank of America website.




      United States & Canada

      UNITED STATES

      Charlotte
      Bank of America Corporate Center
      100 North Tryon Street
      Charlotte, North Carolina 28255


      Miami
      701 Brickell Avenue
      Miami, Florida 33131


      San Francisco
      315 Montgomery Street
      San Francisco, California 94104


      Chicago
      135 S. LaSalle Street
      Chicago, Illinois 60603


      New York
      One Bryant Park
      New York, New York 10036


      CANADA

      Calgary
      Bow Valley Square III
      Suite 2620, 255 - 5th Avenue SW
      Calgary, Alberta T2P 3G6


      Toronto
      181 Bay Street
      4th Floor
      Toronto, Ontario M5V 2V8




https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                        1/11
9/24/2019           Case 3:18-cr-00465-MMC Bank
                                            Document       69-11
                                                of America Merrill LynchFiled   09/25/19
                                                                         Locations Information Page 32 of 45
      Montreal
      1250 Boulevard Rene Levesque West
      Suite 3715
      Montreal, Québec H3B 4W8


      Vancouver
      1055 Dunsmuir Street
      P.O. Box 49295
      Vancouver, British Columbia V7X 1L3




      Asia Pacific

      Need help with your Bank of America credit card, loan or consumer banking account? Click here.


      AUSTRALIA


      Melbourne
      L19, 120 Collins Street
      Melbourne VIC 3000
      Tel: +61.3.9659.2222


      Sydney
      L34 Governor Phillip Tower
      1 Farrer Place
      Sydney NSW 2000
      Tel: +61.2.9225.6500


      CHINA

      Beijing
      Bank of America, N.A. Beijing Branch
      Unit 04-21, 35F China World Tower A
      No.1 Jianguomenwai Avenue
      Chaoyang District
      Beijing, 100004
      Tel: +86.10.5835.8888


      Guangzhou
      Bank of America, N.A. Guangzhou Branch
      Unit 01-A, 4/F
      Guangzhou International Finance Center
      No.5, Zhujiang Xi Rd, ZhuJiang New Town
      Guangzhou, 510623
      Tel: +86.20.8116.2222


      Shanghai
      Merrill Lynch International Inc Shanghai Representative Office
      Unit 1607B & 1608B
      Azia Centre
      1233 Lujiazui Ring Road
      Shanghai, 200120
      Tel: +86.21.2036.7888



https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                        2/11
9/24/2019            Case 3:18-cr-00465-MMC Bank
                                             Document       69-11
                                                 of America Merrill LynchFiled   09/25/19
                                                                          Locations Information Page 33 of 45
      Beijing
      Merrill Lynch International Inc Beijing Representative Office
      Unit 01-03, 35F China World Tower A
      No.1 Jianguomenwai Avenue
      Chaoyang District
      Beijing, 100004
      Tel: +86.10.5878.0200


      Shanghai
      Bank of America, N.A. Shanghai Branch
      Unit 1601-1606, 1607A, 1608A & 17F
      Azia Centre
      1233 Lujiazui Ring Road
      Shanghai, 200120
      Tel: +86.21.6160.8888


      HONG KONG


      Merrill Lynch (Asia Pacific) Ltd.
      37F-40F, 52F, 53F & 55F
      Cheung Kong Centre
      2 Queen's Road Central
      Central, Hong Kong
      Tel: +852.3508.8888


      Merrill Lynch (Asia Pacific) Ltd.
      18F-21F, Unit 1-9 22F
      Tower 2, Kowloon Commerce Centre
      51 Kwai Cheong Road, Kwai Chung
      Hong Kong
      Tel: +852.3508.8888


      INDIA |    Go to Bank of America India   |   Go to Merrill Lynch India




      Bengaluru
      Bank of America N.A.
      5th Floor, B Wing
      Salarpuria Windsor
      No. 3, Ulsoor Road
      Bengaluru (Bangalore), Karnataka 560 042
      Tel: +91.80.6600.6200


      Mumbai
      Bank of America N.A.
      DSP Merrill Lynch
      Ground, 16th, 17th & 18th Floor,
      A Wing, One BKC
      G Block, Bandra Kurla Complex
      Bandra (East)
      Mumbai 400 051
      Tel: +91.22.6632.3000
      Tel: +91.22.6632.8000


      Chennai
      Bank of America N.A.
      7F and 8F, EA Chambers
      Express Avenue
      No.49, 50-L, Whites Road Royapettah

https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                         3/11
9/24/2019            Case 3:18-cr-00465-MMC Bank
                                             Document       69-11
                                                 of America Merrill LynchFiled   09/25/19
                                                                          Locations Information Page 34 of 45
      Chennai 600 014
      Tel: +91.44.4290.4590


      New Delhi
      Bank of America N.A.
      1st and 2nd Floor, DLF Centre
      Sansad Marg
      New Delhi 110 001
      Tel: +91.11.6616.2000


      INDONESIA

      Jakarta
      Bank of America N.A. Jakarta Branch
      Indonesia Stock Exchange Building
      Tower 1, 18/F & Tower 2, 23/F
      Jalan Jenderal. Sudirman Kav. 52-53
      Jakarta 12190, Indonesia
      Tel: +62.21.2955.3700


      Jakarta
      PT Merrill Lynch Sekuritas Indonesia
      Indonesia Stock Exchange Building
      Tower 1, 18/F
      Jalan Jenderal. Sudirman Kav. 52-53
      Jakarta 12190, Indonesia
      Tel: +62.21.2955.3888


      JAPAN |     Go to BofAML Japan




      Tokyo
      Bank of America N.A. Tokyo Branch
      6F, 8F, 9F and 11F, Nihonbashi 1-chome Mitsui Building
      1-4-1 Nihonbashi, Chuo-ku
      Tokyo, Japan 103-0027
      Tel: +81.3.6758.5000


      Tokyo
      Merrill Lynch Japan Securities Co., Ltd.
      6F, 8F, 9F and 11F, Nihonbashi 1-chome Mitsui Building
      1-4-1 Nihonbashi, Chuo-ku
      Tokyo, Japan 103-8230
      Tel: +81.3.6225.7000


      MALAYSIA

      Bank of America Malaysia Berhad
      Kuala Lumpur
      Level 18, Wisma Goldhill
      67 Jalan Raja Chulan
      50200 Kuala Lumpur
      Tel: +60.3.2034.3844


      PHILIPPINES

      Manila


https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                         4/11
9/24/2019             Case 3:18-cr-00465-MMC Bank
                                              Document       69-11
                                                  of America Merrill LynchFiled   09/25/19
                                                                           Locations Information Page 35 of 45
      27/F Philamlife Tower
      8767 Paseo de Roxas
      Makati City, Metro Manila
      Philippines 1226
      Tel: +632.815.5000


      SINGAPORE

      Bank of America, N.A. - Singapore Branch
      OUE
      OUE Bayfront #14-01
      50 Collyer Quay
      Singapore 049321
      Tel: +65.6678.0000


      Merrill Lynch (Singapore) Pte. Ltd.
      HBF

      2 HarbourFront Place #02-01
      Bank of America Merrill Lynch HarbourFront
      Singapore 098499
      Tel: +65.6678.1000


      SOUTH KOREA

      Seoul
      Bank of America N.A. Seoul Branch
      27/F & 28/F, Seoul Finance Center
      136 Sejongdae-Ro, Jung-Ku
      Seoul, Republic of Korea 04520
      Tel: +82.2.788.1400


      Seoul
      Merrill Lynch International LLC, Seoul Branch
      28/F & 29/F, Seoul Finance Center
      136 Sejongdae-Ro, Jung-Ku
      Seoul, Republic of Korea 04520
      Tel: +82.2.3707.0400


      TAIWAN

      Taipei
      Bank of America, N.A. Taipei Branch
      43F & 48F, Taipei 101 Tower
      No.7, Xin Yi Road, Section 5
      Tel: +886.2.8101.1288


      Taipei
      Merrill Lynch Securities Taiwan Limited
      9F & 17F, Taipei Metro Building
      207 Tun Hwa South Road, Section 2
      Taipei, Taiwan 10602
      Tel: +886.2.2376.3600


      THAILAND

      Bangkok

https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                          5/11
9/24/2019
           g      Case 3:18-cr-00465-MMC Bank
                                          Document       69-11
                                              of America Merrill LynchFiled   09/25/19
                                                                       Locations Information           Page 36 of 45
      All Seasons Place
      20/F & 33/F, CRC Tower
      87/2 Wireless Road
      Lumpini Pathumwan
      Bangkok 10330
      Tel: +66.2.305.2800




      Europe, Middle East & Africa

      Need help with your Bank of America credit card, loan or consumer banking account? Click here.


      BELGIUM


      Brussels |
      Bank of America Merrill Lynch International DAC, Brussels Branch

      Square de Meeûs 38-40
      B-1000 Brussels, Belgium
      Tel: +32 2 401 87 42 and +32 2 401 87 41


      FRANCE

      Paris
      BofA Securities Europe SA | Bank of America Merrill Lynch International DAC, Succursale en France
      51 rue La Boétie, 75008 Paris
      Tel: +33 (0)1 87 70 00 00


      GERMANY

      Frankfurt
      Merrill Lynch International Bank DAC,
      Zweigniederlassung Frankfurt am Main
      Neue Mainzer Strasse 52
      Frankfurt/Main, Germany 60311
      Tel: +49.69.5899.0


      GREECE

      Athens
      68 Vassilissis Sofias Avenue
      Athens, Greece 11528
      Tel: +30.210.741.5000


      IRELAND

      Dublin
      Bank of America Merrill Lynch International Designated Activity Company (BAMLI DAC)
      2 Park Place
      Hatch Street
      Dublin 2, Ireland
      Tel: +353.1.6196100



https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                                6/11
9/24/2019           Case 3:18-cr-00465-MMC Bank
                                            Document       69-11
                                                of America Merrill LynchFiled   09/25/19
                                                                         Locations Information Page 37 of 45

      ISRAEL

      Tel Aviv
      1 Azrieli Center
      Round Tower
      35th floor
      Tel Aviv, Israel 67021
      Tel: +972.3.607.2000


      ITALY

      Milan
      Via Alessandro Manzoni 5
      Milan, Italy 20121
      Tel: +39.02.655301


      NETHERLANDS

      Amsterdam
      Amstelplein 1
      Rembrandt Tower
      27th floor
      Amsterdam, Netherlands 1096 HA
      Tel: +31.20.5925.600


      QATAR

      Doha
      Tornado Tower
      Level 22
      West Bay
      PO Box: 27774
      Doha, Qatar
      Tel: +974 4429 2563
      Fax: +974 4429 2566


      RUSSIA

      Moscow
      7 Petrovka St
      Moscow, Russia, 107031
      Tel: +7.495.662.60.00


      SAUDI ARABIA

      Saudi Arabia
      Olaya Main Street
      Kingdom Tower
      20th Floor
      P.O. Box 90534 Riyadh
      Saudi Arabia
      Tel: +966 11 299 3700
      Fax: +966 11 299 3701


      SOUTH AFRICA


https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                        7/11
9/24/2019           Case 3:18-cr-00465-MMC Bank
                                            Document       69-11
                                                of America Merrill LynchFiled   09/25/19
                                                                         Locations Information Page 38 of 45

      Cape Town
      Merrill Lynch South Africa (Pty) Ltd
      3rd Flour, Protea Place
      Protea Road
      Claremont
      7700
      South Africa
      Tel: +27.21.305.5153


      Johannesburg
      Merrill Lynch South Africa (Pty) Ltd
      3rd Floor, The Place
      1 Sandton Drive
      Sandton
      2196
      South Africa
      Tel: +27.11.305.5555




      SPAIN

      Madrid
      Marques de Villamagna
      3 Torre Serrano, floors 8 - 10
      Madrid, Spain 28001
      Tel: +34.91.514.3000


      SWEDEN

      Stockholm
      Birger Jarlsgatan 13
      SE-111 45 Stockholm
      Sweden
      Tel: +46.8.459.1280


      SWITZERLAND

      Zurich
      Stockerhof
      Stockerstrasse 23
      Zurich, Switzerland 8002
      Tel: +41.44.297.74.00


      TURKEY

      Istanbul
      Büyükdere Cad.
      No: 185 Kanyon Office Building
      11th Floor 34394 Levent
      Istanbul, Turkey
      Tel: +90.212.3199500


      UAE

      Dubai International Financial Centre


https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                        8/11
9/24/2019            Case 3:18-cr-00465-MMC Bank
                                             Document       69-11
                                                 of America Merrill LynchFiled   09/25/19
                                                                          Locations Information Page 39 of 45
      Gate Village 6
      Second Floor
      P.O. Box 506576
      UAE
      Tel: +971.4.4258200


      UNITED KINGDOM

      London
      Bank of America Merrill Lynch
      Financial Centre
      2 King Edward Street
      Mailcode: EC1A 1HQ
      London, United Kingdom
      Tel: +44.0.20.7628.1000




      Latin America

      Bank of America customers in Latin America: Need help with your credit card, loan or consumer banking account? Click here.


      ARGENTINA

      Buenos Aires
      Paseo Carlos Della Paolera 265, piso 11
      CP C1101ADA
      Buenos Aires, Argentina
      Tel: +5411.4317.3500
      Fax: +5411.4317.3592


      BRAZIL |     Go to BofAML Banco Múltiplo S.A.




      Sao Paulo
      Av. Brigadeiro Faria Lima, 3400
      12th Floor
      Sao Paulo, 04538-132
      Brazil
      Tel: +55.11.2188.4000
      Fax: +55.11.2188.4057


      Rio de Janeiro
      Centro Empresarial Botafogo
      Praia de Botafogo, 300
      9 º andar – Sala 901
      22.250-905 Rio de Janeiro, RJ/
      Brazil
      Tel: +55.21.4560.5700


      CHILE

      Santiago
      Av. Apoquindo 2827, 9th floor.
      Las Condes
      CP 7550105


https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                                            9/11
9/24/2019           Case 3:18-cr-00465-MMC Bank
                                            Document       69-11
                                                of America Merrill LynchFiled   09/25/19
                                                                         Locations Information Page 40 of 45
      Santiago - CL
      Tel: +56.2.24909500


      COLOMBIA

      Bogota
      Carrera 7 Numero 113-43
      Torre Samsung, Oficina 1506
      Bogotá, Colombia
      Tel: +571.601.3013


      MEXICO

      Mexico City
      Torre Virreyes
      Pedregal 24, piso 22
      Colonia Molino del Rey
      Ciudad de México
      Delegación Miguel Hidalgo 11040
      Tel: +52.55.5201.3200


      Monterrey
      Av. Batallón de San Patricio
      No. 111 Piso 19 Col. Valle Oriente
      San Pedro
      Garza García
      Monterrey, Mexico N.L. 66269
      Tel: +52.81.8133.5100
      Fax: +52.81.8133.5103


      PERU

      Lima
      Av. Victor Andrés Belaúnde 214, Of. 401
      San Isidro, Lima 27, Peru
      Tel: +51.1.209.7240




       YOU MAY ALSO BE INTERESTED IN:


                                                                          Innovative
                                                                          Research and
                                                                          Market Insights
                                                                          View a selection of
                                                                          our Global Research
                                                                          content




https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                        10/11
9/24/2019                           Case 3:18-cr-00465-MMC Bank
                                                            Document       69-11
                                                                of America Merrill LynchFiled   09/25/19
                                                                                         Locations Information Page 41 of 45


                                                                                                                                                                 Growing and
                                                                                                                                                                 Managing Global
                                                                                                                                                                 Operations
                                                                                                                                                                 Seize opportunities
                                                                                                                                                                 in emerging and
                                                                                                                                                                 established markets




                                                                                                                                                                                                                                                                         Terms and Conditions
                                                                                                                                                                                                                                                                           Privacy & Security
                                                                                                                                                                                                                                                                     Research Distribution Disclosure
                                                                                                                                                                                                                                                                                Site Map



                  "Bank of America Merrill Lynch" is the marketing name for the global banking and global markets businesses of Bank of America Corporation. Lending, derivatives, and other commercial banking activities are performed globally by banking aﬃliates of Bank of America
              Corporation, including Bank of America, N.A., Member FDIC. Securities, strategic advisory, and other investment banking activities are performed globally by investment banking aﬃliates of Bank of America Corporation ("Investment Banking Aﬃliates"), including, in the United
              States, BofA Securities, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Merrill Lynch Professional Clearing Corp., all of which are registered broker-dealers and Members of SIPC, and, in other jurisdictions, by locally registered entities. BofA Securities, Inc., Merrill
                                                               Lynch, Pierce, Fenner & Smith Incorporated and Merrill Lynch Professional Clearing Corp. are registered as futures commission merchants with the CFTC and are members of the NFA.




              Investment products oﬀered by Investment Banking Aﬃliates:

            Are Not FDIC Insured * May Lose Value * Are Not Bank Guaranteed.




            Disclaimer for Australia | Disclaimer for Brazil | Disclaimer for Canada | Disclaimer for France | Disclaimer for Hong Kong | Disclaimer for India | Disclaimer for Latin America




                                                                                                                                        © 2019 Bank of America Corporation.




https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific                                                                                                                                                                                                                                       11/11
9/24/2019            Case 3:18-cr-00465-MMC Document
                                               Hong Kong69-11       Filed
                                                         | State Street     09/25/19 Page 42 of 45
                                                                        Corporation




             State Street in Hong Kong
             Get the guidance you need to achieve your business objectives — in any
             market environment.




                                           skip to content




                                                             Home


                                                             State Street in Hong Kong
                                                                                                                                                Join Our Team
              Home                                           Since our entry into the Asia-Pacific region almost 40 years ago, State Street
                                                             has built a strong presence in the region to better serve our clients. Today,      Looking for your next move?
              Our Solutions                                  with more than 10,000 employees in 11 jurisdictions throughout Asia-               Check out the roles we
                                                             Pacific*, we offer institutional investors a complete range of financial           currently have available.
              Corporate Responsibility                                                                    Solutions
                                                             services across the investment spectrum, including investment servicing,
                                                                                                                                        Ideas        Values                            About
                                                             investment research and trading, and investment management.                           CURRENT OPPORTUNITIES
              Contact Us

                                                             We opened our Hong Kong office in 1982 and have since built a strong
                                                             presence in the region to better support your needs. When you work with us,
                                                             you have access to the local market knowledge of our experienced                   By the Numbers
                                                             professionals, as well as capabilities and services that are highly scalable
                                                                                                                                                       $31.62 trillion* in assets
                                                             and truly global. More importantly, you benefit from our unwavering
                                                                                                                                                       under custody and
                                                             customer focus and commitment to your success.
                                                                                                                                                       administration.

                                                                                                                                                       $2.51 trillion* in assets
                                                             *As of 31 December 2018                                                                   under management**.

                                                                                                                                                       State Street operates in
                                                                                                                                                       more than 100 geographic
                                                                                                                                                       markets worldwide*,
                                                                                                                                                       including the US, Canada,
                                                                                                                                                       Europe, the Middle East
                                                                                                                                                       and Asia.

                                                                                                                                                * As of 31 December 2018

                                                                                                                                                ** This figure is presented as of 31

                                                                                                                                                December 2018 and includes approximately

                                                                                                                                                $32.44 billion of assets with respect to

                                                                                                                                                SPDR products for which State Street

                                                                                                                                                Global Advisors Funds Distributors, LLC

                                                                                                                                                (SSGA FD) acts solely as the marketing

                                                                                                                                                agent. SSGA FD and State Street Global

                                                                                                                                                Advisors are affiliated.



www.statestreet.com/about/office-locations/hong-kong.html                                                                                                                                      1/3
9/24/2019           Case 3:18-cr-00465-MMC Document
                                              Hong Kong69-11       Filed
                                                        | State Street     09/25/19 Page 43 of 45
                                                                       Corporation



                                                                                                                                  Industry
                                                                                                                                  Recognition
                                                                                                                                  Best of the Best Awards, Asia
                                                                                                                                  Asset Management (2019)
                                                                                                                                  Named Best Fund
                                                                                                                                  Administrator for Pooled
                                                                                                                                  Products and Best Securities
                                                                                                                                  Financing House


                                                                                                                                  Euromoney FX Survey (2018 /
                                                                                                                                  2017)
                                                                                                                                  No.1 in Customer Satisfaction
                                                                                                                                  overall globally and in Asia in
                                                                                                                                  2018
                                                                                                                                  Received the Highest Five Star
                                                                                                                                  Global and Asia Ranking for
                                                                                                                                  delivering best-in-class FX
                                                                                                                                  Services in 2017


                                                                                                                                  The Asset Triple A Asset
                                                                                                                                  Servicing, Institutional Investor
                                        skip to content

                                                                                                                                  and Insurance Awards (2018)
                                                                                                                                  Awarded Best in Securities
                                                                                                                                  Lending for the fourth
                                                                                                                                  consecutive year




                                                                                                                                  Contact Us
                                                                                                                                  Find out how we can help your
                                                                                                                                  business


                                                                                                                                    GET IN TOUCH


                                                                                       Solutions                  Ideas              Values                  About

                                                                                                                                  Legal and Privacy
                                                                                                                                  Policies
                                                                                                                                  Legal


                                                                                                                                  Privacy




              Follow Us:




              Solutions                              Ideas                         Values                                 About


              Asset Managers                         Articles                      Corporate Citizenship                  Investor Relations

              Asset Owners                           Center for Applied Research   Environmental Sustainability           Media Relations

www.statestreet.com/about/office-locations/hong-kong.html                                                                                                             2/3
9/24/2019             Case 3:18-cr-00465-MMC Document
                                                Hong Kong69-11       Filed
                                                          | State Street     09/25/19 Page 44 of 45
                                                                         Corporation
              Alternative Asset Managers            Stories on Listen                  Corporate Responsibility               Careers

              Insurance Companies                                                      Business Excellence                    Office Locations

              Official Institutions




               Contact Us     Legal Disclosure   Settlement Announcement   Privacy Notice   AML Compliance        UK Modern Slavery Act


              © State Street Corporation




www.statestreet.com/about/office-locations/hong-kong.html                                                                                        3/3
9/24/2019               Case 3:18-cr-00465-MMC Contact
                                               Document        69-11
                                                       Us | Hong          Filed
                                                                 Kong | State     09/25/19
                                                                              Street Corporation Page 45 of 45

                                                                                          Solutions                  Ideas               Values               About




                                                   Contact Us
                                                                                                                                         Join the Team
            Home                                   In Hong Kong, our local expertise and global scale provides integrated
                                                   solutions to meet the growing demands of many of the region's largest                 Looking for your next move?
            Our Solutions
                                                   institutional investors.                                                              Check out the roles we
                                                                                                                                         currently have available.
            Corporate Responsibility
                                                   Hong Kong
                                                   State Street Bank and Trust Company, Hong Kong Branch
            Contact Us                                                                                                                       CURRENT OPPORTUNITIES
                                                   State Street Global Advisors Asia Ltd., Hong Kong
                                                   Two International Finance Centre
                                                   8 Finance Street Central, Hong Kong
                                                   Phone: +852 2840 5388 (SSB&T)
                                                   Phone: +852 2103 0288 (SSgA)




            Follow Us:




            Solutions                             Ideas                                   Values                                 About


            Asset Managers                        Articles                                Corporate Citizenship                  Investor Relations

            Asset Owners                          Center for Applied Research             Environmental Sustainability           Media Relations

            Alternative Asset Managers            Stories on Listen                       Corporate Responsibility               Careers

            Insurance Companies                                                           Business Excellence                    Office Locations

            Official Institutions




            Contact Us      Legal Disclosure   Settlement Announcement        Privacy Notice   AML Compliance        UK Modern Slavery Act


            © State Street Corporation




www.statestreet.com/about/office-locations/hong-kong/contact-us.html                                                                                                   1/1
